﻿
It is a source of particular pleasure for me to see Mr. de Marco, the representative of a fellow Mediterranean country, presiding over this session of the General Assembly. I congratulate him on his well-deserved election to this high post and I am confident that under his able guidance, this session will tackle the problems before it with vision and wisdom, thus making an important contribution to peace and stability.
I also wish to pay a tribute to Major-General Joseph Garba the President of the Assembly at the forty-fourth session, for his outstanding competence in guiding the work of the General Assembly during a hectic yet fruitful period.
I wish also to thank the Secretary-General of our Organisation, Mr. Javier Perez de Cuellar, for his singular contribution to the success of the United Nations during this fateful period. 
The current session of the General Assembly has been convened against a background of the momentous events that have taken place during the past 12 months. Indeed, until the invasion and occupation of Kuwait by Iraq in August, this was a time in which tidings of hope and joy were the predominant note. The trends which were gaining momentum as we met last year have started to bear fruit. Having witnessed the crumbling of the Berlin wall, the disintegration of the iron curtain, the collapse of totalitarian regimes and the birth of a new Europe, we can confidently talk about the end of the cold war. I should like to extend my Government's warm congratulations to the two German delegations present here on their having achieved in a smooth and successful way the unification of the German nation under the roof of a democratic and peaceful German State, which will certainly contribute to stability in Europe.
It has been encouraging to observe that the dramatic and positive chain of events remoulding Europe has also helped lessen some of the tensions elsewhere on our planet. In that context, it inspires further hope in us to see that the process of the Conference on Security and Co-operation in Europe (CSCE) has made remarkable headway in Europe by achieving new milestones in the monitoring of human rights, the strengthening of co-operation on environmental issues and the reinforcement of confidence-building mechanisms, along with increased conventional stability measures.
The world at largo has also benefited from the opportunities offered by a Europe at peace with itself. Arms control efforts now proffer a more promising future. Turkey believes that those efforts can be useful only if they are pursued without diminishing the security of the countries concerned. The disarmament process can be beneficial to the extent that it does not reduce the security attained through defence and deterrence. As a corollary to its peace-oriented foreign policy, Turkey will continue to contribute to the ongoing endeavours in search of success in both of these processes. Moreover, recalling the confirmation at the Copenhagen meeting of the CSCE of the commitment to abide by the ideals of democracy, pluralism and the rule of law, we believe that respect for human rights, which constitutes the pedestal of this edifice, will assume a higher priority among the domains in which the United Nations is increasingly active.	
As international tensions ease and a more favourable climate emerges, the standards and goals set in Copenhagen will not remain confined to Europe and North America but will serve as a paradigm for the whole world in helping promote the cause of human rights.
Running against the tide of history by committing a pre-Second-World-War type of aggression, a Member of the United Nations, itself only recently disengaged from an eight-year war, invaded and occupied the territory of another Member of the United Nations nearly two months ago. That deplorable event occurred in an already volatile part of the globe and has further aggravated a precarious and delicate situation. The United Nations has passed the initial phase of this severe test with remarkable success. The Security Council resolutions promptly adopted in the wake of the Iraqi aggression against Kuwait clearly demonstrated the firm determination of the United Nations to establish the principle that such acts contrary to modern norms of international behaviour shall not be tolerated.
Turkey, situated as it is adjacent to the Middle East and having close historical ties with both of the countries involved in this deplorable affair, attaches the utmost importance to the careful fulfilment of the goals and objectives set out by the Security Council. We also subscribe to the measures foreseen in the relevant Council resolutions and to their strict implementation. My Government is deeply concerned that there is the danger of a conflagration that might engulf the entire Middle East unless Iraqi forces are completely and unconditionally withdrawn from Kuwait and the legitimate Kuwaiti Government is restored. Naturally, such a withdrawal and restoration should be coupled with the immediate release of all foreigners held hostage by Iraq. Turkey firmly believes that United Nations sanctions should be fully enforced and holds the opinion that this course of action has the greatest chance to end the current crisis peacefully. It is in that spirit that Turkey will continue to make heavy sacrifices to secure full compliance with the Security Council's resolutions.
Despite many discouraging signs, Turkey hopes that the Gulf crisis can be settled without degenerating into armed conflict. While anticipating a peaceful settlement, we nevertheless consider it imperative that the lessons the crisis has taught should be underlined. First of all, the international community must redouble its efforts aimed at curbing the proliferation of nuclear, chemical, biological and missile technology. Secondly, the determination to work together against threats to peace which has manifested itself between the super-Powers and the other permanent members of the Security Council in the aftermath of the cold war must be maintained.
The cease-fire in the eight-year war between Iran and Iraq, the setting in motion of the process which culminated in Namibia's independence, the arrangements that led to the withdrawal of foreign troops from Afghanistan, and efforts now under way to resolve conflicts in Cambodia, Central America and Western Sahara could not have been realised had the United Nations not been strengthened by the increasing harmony among the permanent members of the Security Council.
Last year my predecessor had to draw the attention of the Assembly to the tragic situation of the Turkish minority in Bulgaria. Since that time, the regime in that country has changed, and we are hopeful that the positive developments taking place in Bulgaria, will make possible the full affirmation of Minority rights very soon.
Turkey's firm stand on the question of Palestine, which constitutes the crux of the Middle East dispute, has been expressed from this rostrum on many occasions. The uprising in the West Bank and Gaza is a direct result of the frustration of the Palestinians. The attempts to suppress the rebellion by force and violence are bound to prove futile, especially in the long run. The Palestinians must take due care not to tarnish their image by being provoked into acts that could be construed as a relapse into terrorism. Israel, for its part, must cast aside its intransigence so that the current stalemate in the peace process can be broken. Furthermore, Israel should also halt its systematic attempts to modify the demographic composition of the occupied Arab territories.
The situation in Afghanistan continues to be a source of concern for Turkey. In spite of the fact that much has been accomplished in bringing the conflicting parties together, the need for a broad-based government fully ¡representing the Afghan people still stands out as an essential component in the search for a lasting settlement of this problem. Pakistan's generosity and patience in bearing the brunt of the burden of providing shelter to the Afghan refugees also continue to deserve much praise; the international community's indebtedness to Pakistan is assuming ever-growing proportions. 
The recent unrest in Jaimu and Kashmir is a source of anxiety for us. We are especially concerned about the threatening movement of forces from their peace-time positions. We hope that all the necessary efforts will be made to defuse the tensions in that sensitive part of the world, and we welcome the dialogue between Pakistan and India designed to achieve this end. We are of the opinion that the 1972 Simla agreement and the relevant resolutions of the United Nations may be the framework for a peaceful solution of this issue.
The accession to independence of Namibia in March this year has been a source of great pleasure for us. We have been deeply gratified to recognize this new member of the family of nations, one with which we have promptly established diplomatic relations. Coupled with the developments that began with the freeing of Mr. Nelson Mandela in neighbouring South Africa, and with the progress towards the dismantling of apartheid in that country, we hope that we may, after all, be witnessing the dawning of a batter and more promising era in the southern part of the African continent.
Moving back to Asia, we welcome the positive developments in Cambodia. If the trend of the last few months is maintained, an end to the ordeal of this long-suffering nation may be in the offing. Turkey is prepared to support United-Nations-sponsored endeavours to assist Cambodia's return to the democratic process. Turning to the Korean peninsula, we support the initiatives undertaken by the Republic of Korea for a meaningful dialogue with its northern neighbour. We hope that the recent high-level contacts between the two States will facilitate the finding of a peaceful solution to the issues between them, thus leading to their eventual representation as full Members of our Organisation. 
The abuse of and illicit trafficking in narcotics has now become a deadly scourge menacing the social fabric of all countries. In some of them, this evil has assumed the dimensions of a destabilising force that even undermines political and economic structures. Often linked to arms smuggling and, thereby, to international terrorism, the issue has acquired increasingly disturbing proportions. At this point I should like to express again our firm solidarity with the Government and people of Colombia in their valiant struggle against the merchants of death. Other countries engaged in similar struggles also have our full sympathy.
International terrorism still casts a dark shadow over relations between nations and, as a major source of tension, continues to be a global problem. Experience gives adequate proof that even tolerating, not to mention supporting, terrorism is counterproductive, and those who condone such activities have always had reason to regret their short-sighted policies. Turkey condemns all forms of terrorism, regardless of their origins, causes and purposes, as criminal and unjustifiable. We remain attached to a policy of firmness via-à-vis this evil.
After 27 years the Cyprus problem still awaits a negotiated settlement. On several occasions the Turkish Cypriot side has made constructive proposals and accepted negotiated ideas for a solution. The Secretary-General himself has also exerted considerable effort towards the same end. Nevertheless, a mutually agreed solution continues to elude us. The determining element in the Cyprus issue is the political equality of the two sides in the island: this is the single most important fact about Cyprus. Independence and the state of affairs created in 1960 were founded on the principle of equality and the partnership of the two peoples. While the 1960 order was soon destroyed by the Greek Cypriots through the use of force to establish their hegemony and annex the island to Greece, the principle of the equal status of the two communities has continued to guide all subsequent developments.
Indeed, the negotiating process and the Secretary-General's mission of good offices have over the years been based on the fact that there is a political dispute between the two peoples in Cyprus and that, as the parties to the dispute, these two peoples are political equals. The most recent confirmation of this principle is to be found in Security Council resolution 649 (1990), adopted unanimously on 12 March this year. In that resolution the Security Council calls for a freely reached and mutually acceptable solution to be arrived at through negotiations on an equal footing. Full respect for the status of equality of the two communities is a sine qua non for progress in Cyprus.
The Greek Cypriots must recognize that the object of inter-communal negotiations is to create a new partnership that would bring together the two peoples and their respective administrations within a new political association based on equality. The reason why the Cyprus question remains unresolved today is the Greek Cypriot refusal to accept the Turkish Cypriots as their equals. This is the attitude that underlies their application to the European Communities for full membership: they claim that they can act unilaterally in a matter that concerns the future political and economic status of the whole island. This claim has no legal, moral or factual basis, but it does show the true nature of Greek Cypriot perceptions.
The Greek Cypriot mentality views the Turkish Cypriots as adversaries who must be forced into obedience by whatever means possible. This is a far cry from the notion of equality. This mentality is also responsible for one of the most serious cases of human rights violations against the Turkish Cypriots, whose lives and well-being were in constant danger until 1974, were forced to survive in small enclaves for many years. Since 1974 they have been subjected to a ruthless and pervasive embargo by the Greek Cypriots, and are faced with an incessant Greek Cypriot campaign to isolate them from the rest of the world. Today the Turkish Cypriots have to overcome Greek Cypriot obstacles to their trading and travelling freely. They cannot send or receive letters directly. Their young people cannot compete in international sports. Foreign ships and aircraft are prevented from operating to and from the Turkish Republic of Northern Cyprus. What have the Turkish Cypriots done to deserve this? Nothing except to defend their equality and their rights. This unacceptable situation must be brought to an end» and the rights of the Turkish Cypriots must be respected. Only when relations between the two sides take a turn for the better can the efforts of the Secretary-General have a real chance of making progress in the direction indicated by Security Council resolution 649 (1990). 
Notwithstanding the sombre cloud created by the ongoing Gulf crisis, the positive and encouraging elements of the evolving international scene need to be reinforced by sound economic and social development. After a decade of missed opportunities the prospects for the world economy today appear brighter, provided that the inflationary trends spurred by the increase in oil prices and the recessionist pressures that are becoming more visible can be held in check. The opening of Eastern Europe to a market-based economic development, although difficult in the transitional phrase of restructarization, is a good sign for the future. None the less, the fears of the developing countries that Eastern Europe will divert already-limited financial flows away from them deserve to be addressed as a legitimate concern.
On the threshold of the last decade of the twentieth century we observe that economic and social problems related to population, poverty, unemployment, uneven income distribution, environmental degradation and the over-exploitation of natural resources not only have grown worse but have become more interlinked and globalized. These problems are especially acute in the developing world, and the debt burden in that world renders the task of surmounting poverty and its interrelated issues all the more difficult.
Despite all odds, the developing countries are bravely going through readjustment efforts to break out of stagnation and to make up, through resumed growth, for the assets created by the recession of the 1980s. These efforts need to be supported by an appropriate international economic environment. Emerging trade blocs have fuelled fears of protectionism, which need to be overcome through the adoption and implementation of realistic policies. We believe that healthy growth depends on freer trade rather than on aid. In this respect we hope that the Uruguay Round negotiations will have a successful outcome by the end of the year. 
On the other hand, despite the importance of trade unhindered by import barriers, financial flows are still necessary. The present trend of flows in the opposite direction has to be corrected. To that end the policies to be adopted by the developing countries themselves, as well as those pursued by international financial institutions, will play an equally significant role.
The least-developed countries have even more pressing issues confronting them, and we welcome the result of the second United Nations Conference for those countries, which ended just two weeks ago. The various aspects of environmental degradation have now become more evident and call for different, but complementary and co-ordinated, responses. We believe that without an adequately preserved environment there can be no sustained long-term development. Therefore, the importance of the United Nations Conference on Environment and Development, to be held in 1992, as well as its preparatory process, cannot be overestimated. This, we believe, will be a timely meeting, since new environmental questions continue to arise, while existing problems require more attention and concerted action.
In concluding my statement I wish to express the view that this session of the General Assembly will be crowned with success and that our common endeavours will contribute to reinforcing peace and increasing prosperity throughout our planet. The Turkish delegation pledges to co-operate with you, Mr. President, and to do its part to secure that outcome.
